DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Claims 2, 4-6, 8-11 and 19-20 cancelled.  
New claims 21-29 are added.  
Therefore, Claims 1, 3, 7, 12-18 and 21-29 are pending.

Allowable Subject Matter
Claims 1, 3, 7, 12-18 and 21-29 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 18 are allowed since there is no prior teaches an electronic curtain, comprising: 
a first electrode; 
a second electrode, wherein: at least one of the first electrode or the second electrode comprises a plurality of conductive layers stacked and in contact with each other, the conductive layers comprise: 
a first conductive layer having a first resistance value; and 
a second conductive layer stacked and in contact with the first conductive layer, 
the second conductive layer having a second resistance value smaller than the first resistance value, 
the second conductive layer is a metal wire layer, metal wires of the metal wire layer cross each other to form a plurality of grids, a wire width of the metal wires of the metal wire layer is 3µm to 10µm, a proportion of an area occupied by the metal wire layer with respect to an area of the first conductive layer is less than 5% so light transmittance of at least 95% is maintained; and 
an electrochromic element sandwiched between the first electrode and the second electrode, wherein electrochromic element comprises an electrochromic material.  

Claims 3, 7, 12-17 and 21-29  are allowed since they depend on the allowed claims 1 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871